       2:20-cv-02014-CSB-EIL # 18        Page 1 of 11                                         E-FILED
                                                           Thursday, 03 September, 2020 09:50:34 AM
                                                                         Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

WAYNE COLSON,                                )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )
                                             )
CITY OF URBANA and URBANA                    )
OFFICERS LT. RICHARD SURLES,                 )   Case No. 20-cv-2014
SGT. MATT BAIN, MICHAEL                      )
CERVANTES, MICHAEL HEDIGER,                  )
ANTHONY MEENELY, and DAVE                    )
ROESCH,                                      )
                                             )
                       Defendants.           )
                                             )


                                        ORDER


       Plaintiff, Wayne Colson, filed his Complaint (#1) on January 22, 2020. Before the

court is Defendants’ Motion to Dismiss (#14), to which Plaintiff has filed a Response

(#16). This motion is fully briefed and ready for ruling. For the following reasons, the

motion to dismiss is GRANTED in part and DENIED in part.

                                    I. BACKGROUND

       Plaintiff was arrested and charged with multiple felonies related to a shooting.

The criminal case against Plaintiff was terminated in Plaintiff’s favor, and Plaintiff then

filed this suit alleging Fourth and Fourteenth Amendment violations pursuant to 42

U.S.C. § 1983, as well as pendent state law claims.
         2:20-cv-02014-CSB-EIL # 18        Page 2 of 11



         The following facts are drawn from the Complaint (#1) and are accepted as true

for the purposes of this order. Olson v. Champaign Cty., Ill., 784 F.3d 1093, 1095 (7th Cir.

2015).

         The individual Defendants (“Defendant Officers”) were, at all times relevant,

Urbana Police Officers.

         On around January 21, 2018, there was a shooting at or around a fraternity party.

The shooting left two women injured. Defendant Officers fabricated eyewitness

identifications to implicate Plaintiff, knew of the fabricated eyewitness identifications

that were used to implicate Plaintiff, or both. “The fabrication of the eyewitness

identifications was apparent on their face as there were scratches out and the use of

white out.” Based on the fabricated identifications, a warrant for Plaintiff’s arrest was

procured and Plaintiff was arrested on January 26, 2018.

         There was no probable cause or lawful justification for arresting Plaintiff, and the

acts of Defendant Officers were willful and wanton.

         Based on the fraudulent identification, Plaintiff was charged with multiple

felonies and spent close to a year in jail for a crime he did not commit. “All charges

against Plaintiff were dismissed in a manner consistent with his innocence and the case

against him was closed on 11 February 2019.”

         Plaintiff alleges seven counts against Defendants, as follows. The court includes

more details only as needed to discuss the counts challenged in the instant motion to

dismiss.



                                                  2
       2:20-cv-02014-CSB-EIL # 18          Page 3 of 11



       “COUNT I – 42 U.S.C. § 1983 – False Imprisonment/Arrest.”

       “COUNT II – 42 U.S.C. § 1983 – Unlawful Pretrial Detention.”

       “COUNT III – 42 U.S.C. § 1983 – Supervisory Liability.” This count is alleged

against Defendants Lt. Surles and Sgt. Bain. As to Count III, Plaintiff adds that

Defendant Surles, Defendant Bain, or both, knew that the other Defendant Officers were

about to falsify evidence against Plaintiff in violation of Plaintiff’s constitutional rights.

Alternatively, Plaintiff alleges that Defendant Surles, Defendant Bain, or both, knew

that the other Defendant Officers had a practice of falsifying evidence and manifesting

deliberate indifference to the due process rights of others in similar situations. Plaintiff

alleges that Defendant Surles, Defendant Bain, or both, “directed, tolerated, condoned,

and/or ratified the misconduct and failed to take prompt remedial action.”

       “COUNT IV – 42 U.S.C. § 1983 – Conspiracy to Deprive Constitutional Rights.”

       As to Count IV, Plaintiff adds that Defendant Officers reached an agreement

amongst themselves to punish Plaintiff for a crime he did not commit and to deprive

him of his constitutional rights. Each of the co-conspirators is alleged to have committed

overt acts and otherwise been a willful participant. Plaintiff alleges the misconduct was

undertaken with malice, willfulness, and reckless indifference to the rights of Plaintiff

and others. Plaintiff alleges that as a result of the agreement, Plaintiff’s rights were

violated, and he suffered damages.

       “COUNT V – 745 ILCS 10/9-102 – Indemnification.”

       “COUNT VI – Intentional Infliction of Emotional Distress (State Law Claim).”



                                                  3
       2:20-cv-02014-CSB-EIL # 18          Page 4 of 11



       “COUNT VII – Malicious Prosecution (State Law Claim).”

                                        II. ANALYSIS

       A. Motion to Dismiss Legal Standard

       Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must

include “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007); Sloan v. Am. Brain Tumor Assoc., 901 F.3d 891, 894 (7th Cir. 2018).

       A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Sloan, 901 F.3d at 894. However, where a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops short of the line between

possibility and plausibility of entitlement to relief. McReynolds v. Merrill Lynch & Co.,

Inc., 694 F.3d 873, 885 (7th Cir. 2012). Although a complaint’s factual allegations are

accepted as true at the pleading stage, allegations in the form of legal conclusions are

insufficient to survive a Rule 12(b)(6) motion, so threadbare recitals of the elements of

the cause of action, supported by mere conclusory statements, do not suffice.

McReynolds, 694 F.3d at 885. The plausibility standard calls for a “context-specific”

inquiry that requires the court to draw on its judicial experience and common sense.

McReynolds, 694 F.3d at 885.



                                                   4
       2:20-cv-02014-CSB-EIL # 18           Page 5 of 11



       B. Defendants’ Motion to Dismiss

       Defendants raise several challenges to Plaintiff’s Complaint. The court addresses

each in turn.

                1. Whether Count III States a Supervisory Liability Claim

       Defendants argue Count III fails to state a plausible claim for supervisory

liability against Surles and Bain, instead containing mere boilerplate allegations.

Plaintiff responds that the Complaint states a plausible claim for supervisory liability.

       To state a § 1983 claim of any sort, a plaintiff must allege (1) the deprivation of a

right secured by the Constitution or federal law and (2) that the defendants were acting

under color of state law in depriving the plaintiff of that right. Wilson v. Warren Cty., Ill.,

830 F.3d 464, 468 (7th Cir. 2016).

       For a supervisor to be liable under § 1983, the supervisor “must be personally

responsible for the deprivation of the constitutional right.” Matthews v. City of East St.

Louis, 675 F.3d 703, 708 (7th Cir. 2012). To establish this type of personal involvement, the

supervisor must “know about the conduct and facilitate it, approve it, condone it, or turn

a blind eye for fear of what they might see.” Id., quoting Jones v. City of Chi., 856 F.2d 985,

992-93 (7th Cir. 1988).

       Defendants argue that if Surles and Bain’s names were removed, “you could

literally place any two names in the Complaint and the allegations would fit the legal

prima facie conclusions of the cause of action but not the type of specificity that the

federal law requires to support a supervisory claim….”



                                                   5
        2:20-cv-02014-CSB-EIL # 18         Page 6 of 11



       Plaintiff responds that, although in some cases a supervisor may not have reason

to know their subordinates fabricated evidence, here it “was plain and apparent due to

scratch outs and white out that the eyewitness ‘identification’ had been modified.”

Plaintiff also points out that he alleged Defendant Officers (including Surles and Bain)

knew of the fabrication of eyewitness identifications that were used to implicate

Plaintiff.

       The court agrees with Plaintiff. At this early stage of the case, Plaintiff has

plausibly alleged that the fabricated eyewitness identifications were so crudely

tampered with that the alterations were readily apparent. Further, Plaintiff has alleged

that all Defendants, including supervisors Surles and Bain, knew of the fabrication. That

is enough, at this early stage of the case and accepting the allegations as true, to state a

claim for supervisory liability. See Chavez v. Ill. State Police, 251 F.3d 612, 652 (7th Cir.

2001) (a defendant “will be deemed to have sufficient personal responsibility if … the

constitutional violation … occurred with his knowledge…”); Mayes v. City of Hammond,

Ind., 442 F. Supp. 2d 587, 635 (denying summary judgment motion by supervisor who

knew of subordinates’ constitutional violations and permitted the violations to

continue).

       Defendants’ motion is DENIED as to Count III.




                                                   6
       2:20-cv-02014-CSB-EIL # 18          Page 7 of 11



              2. Whether Count IV States a Claim for a § 1983 Conspiracy

       “To support conspiracy liability under § 1983, [a plaintiff] must allege that ‘(1)

the individuals reached an agreement to deprive him of his constitutional rights, and (2)

overt acts in furtherance actually deprived him of those rights.’” Gibson v. City of Chi.,

2020 WL 4349855, at *12 (N.D. Ill. July 29, 2020), citing Beaman v. Freesmeyer, 776 F.3d

500, 510 (7th Cir. 2015).

       The court finds, accepting the allegations as true, and based on this matter being

at the pleading stage, that Plaintiff has stated a claim for conspiracy that contains

“enough facts to state a claim to relief that is plausible on its face.” See Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). The court makes no determination on the merits of

Defendants’ arguments, and all of Defendants’ arguments may be reraised at a later

stage in the proceedings where the record can be more fully developed “and when the

applicable procedural rules permit a more fulsome and searching analysis.” See Access 4

All, Inc. v. Chi. Grande, Inc., 2007 WL 1438167, at *1 (N.D. Ill. May 10, 2007).

       Defendants’ motion is DENIED as to Count IV.

              3. Whether Plaintiff’s State Law Claims are Time-Barred

                      i. Count VII Malicious Prosecution

       An Illinois malicious prosecution claim is subject to a one-year statute of

limitations. Williams v. Lampe, 399 F.3d 867, 870 (7th Cir. 2005), citing 745 Ill. Comp. Stat.

10/8-101.




                                                   7
       2:20-cv-02014-CSB-EIL # 18           Page 8 of 11



       “Under Illinois law, ‘[a] cause of action for malicious prosecution does not accrue

until the criminal proceeding on which it is based has been terminated in the plaintiff’s

favor.’” Todd v. Bridges, 2020 WL 3843673, at *3 (N.D. Ill. July 8, 2020), citing Ferguson v.

City of Chi., 820 N.E.2d 455, 459 (Ill. 2004).

       Defendants argue that the trial court in the underlying criminal case “dismissed

the subject indictment/case … on December 21, 2018,” thus Plaintiff’s claim accrued on

that date, and the statute of limitations expired on December 21, 2019, making Plaintiff’s

January 22, 2020, filing of this suit untimely.

       In support of this argument, Defendants do not rely on facts alleged in the

Complaint. Rather, Defendants attach a certified copy of the docket sheet and other

filings from the underlying criminal case as an exhibit to their motion. (#14-1). Plaintiff

does not contest the authenticity of these public records, but objects to the propriety of

the court considering them because they fall outside the four corners of the Complaint.

       The court may take judicial notice of matters of public record without converting

a Rule 12(b)(6) motion to a motion for summary judgment. Happel v. Wal-Mart Stores,

Inc., 286 F. Supp. 2d 943, 945 (N.D. Ill. 2003). All the records attached to Defendants’

motion to dismiss are certified public records. Therefore, the court will take judicial

notice of these documents. See Heidelberg v. Manias, 2019 WL 4862069, at *8 (C.D. Ill.

Mar. 26, 2019).

       The documents attached to Defendants’ motion to dismiss show that on

December 21, 2018, a Champaign County prosecutor sent an email, which was



                                                  8
       2:20-cv-02014-CSB-EIL # 18         Page 9 of 11



subsequently filed in the criminal case, writing, “It is the State’s motion to dismiss this

case today. Is this something that I can do today by email? I have included [Plaintiff’s

defense attorney] on this email as he and I have previously discussed this resolution.”

The same day, December 21, 2018, Champaign County Circuit Judge Heidi N. Ladd

entered a docket entry, “Cause Dismissed. On motion of the State, by email, this Cause

is ordered dismissed and stricken. Bond of the Defendant discharged first pursuant to

any bond assignment on file, and remaining bond is to be discharged to the person who

posted the bond. Copy of email ordered filed.” Then, on February 11, 2019, the final

docket entry in the case reads, “Case dismissed. Status: Closed Report: Terminated Feb

11, 2019.”

       Plaintiff argues he is not required to negate in the Complaint an affirmative

defense such as the statute of limitations, and argues that regardless, the documents

Defendants attach are consistent with the Complaint and support a finding that the

Complaint was timely.

       The court finds Plaintiff’s malicious prosecution claim is not subject to dismissal

on statute of limitations grounds. The Complaint alleges, “all charges against Plaintiff

were dismissed in a manner consistent with his innocence and the case against him was

closed on 11 February 2019.” The court finds the documents Defendants attached to

their motion to dismiss are consistent with Plaintiff’s allegations. At this early stage of

the case, it is not appropriate for the court to resolve the contested question of which

date – December 21, 2018, or February 11, 2019 – marks the termination in Plaintiff’s



                                                 9
       2:20-cv-02014-CSB-EIL # 18           Page 10 of 11



favor of the underlying criminal case. That determination must wait for more factual

development and a procedural posture that allows a more searching analysis.

       Defendants’ motion is DENIED as to Count VII.

                      ii. Count VI Intentional Infliction of Emotional Distress

       A one-year statute of limitations also applies to Plaintiff’s Intentional Infliction of

Emotional Distress (“IIED”) claim. See Bridewell v. Eberle, 730 F.3d 672, 678 (7th Cir.

2013), citing 745 Ill. Comp. Stat. 10/8-101.

       A “claim of intentional infliction of emotional distress in the course of arrest and

prosecution accrues on the date of the arrest.” Id., citing Evans v. City of Chi., 434 F.3d

916, 934 (7th Cir. 2006), overruled on other grounds by Hill v. Tangherlini, 724 F.3d 965,

967 n.1 (7th Cir. 2013). “Bridewell’s holding was general – not fact intensive – and courts

in this district have consistently applied Bridewell broadly, holding that IIED claims of

this sort accrue on the day of arrest, even where the distress alleged is ‘intertwined’

with a claim for malicious prosecution.” Friends-Smiley v. City of Chi., 2016 WL 6092637,

at *2 (N.D. Ill. Oct. 19, 2016) (collecting cases).

       Defendants argue that since Plaintiff alleges he was arrested on or about January

26, 2018, and the Complaint in this case was not filed until January 22, 2020, Plaintiff’s

IIED claim is untimely based on Bridewell.

       Plaintiff seeks to distinguish Bridewell, arguing his emotional distress injury

occurred when he learned that evidence against him had been fabricated, instead of

upon his arrest. Thus, Plaintiff argues, he has not pled an “airtight defense” to his own



                                                      10
       2:20-cv-02014-CSB-EIL # 18           Page 11 of 11



claim, and the claim should survive. Plaintiff cites Baldwin v. Metro. Water Reclamation

Dist. of Greater Chi., 487 F. App’x 304, 305 (7th Cir. Oct. 26, 2012), regarding the standard

for pleading oneself out of court, but Plaintiff does not cite any authority finding an

IIED claim timely under the theory that he puts forth.

       The court agrees with Defendants and dismisses Plaintiff’s IIED claim as

untimely. Plaintiff was arrested on or around January 26, 2018, and his IIED claim

accrued then. Plaintiff’s January 22, 2020, Complaint was filed too late to assert this

claim. See Friends-Smiley, 2016 WL 6092637, at *2.

       Defendants’ motion is GRANTED as to Count VI.

       IT IS THEREFORE ORDERED THAT:

          1) Defendants’ Motion to Dismiss (#14) is GRANTED as to Count VI

              (Plaintiff’s state law IIED claim) and otherwise DENIED.

          2) This matter is referred to the Magistrate Judge for further proceedings

              consistent with this order.

                     ENTERED this 3rd day of September, 2020.

                                      s/ Colin Stirling Bruce
                                         COLIN S. BRUCE
                                       U.S. DISTRICT JUDGE




                                                  11
